SUNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 THE CITY OF NEW YORK,

                               Counterclaim Plaintiff,                 20 Civ. 7251 (PAE)

                        -v-                                                  ORDER

 ANDRE DENNIS and CARLO NAPPI,

                               Counterclaim-Defendants.


PAUL A. ENGELMAYER, District Judge:

       On April 30, 2021, the Court received email correspondence from pro se defendant

Carlo Nappi attaching a motion to dismiss the City of New York’s claims against him for failure

of service. That motion is attached to this order, and had not been docketed in this case because

Nappi failed to comply with the pro se intake unit’s requirement that proposed filings be in PDF

format. Nappi argues that he was not served on October 16, 2020, that he was away from his

home at a doctor’s appointment on that date, and that, on August 15, 2020, he signed a lease at a

new residence. On May 4, 2021, the City responded, by letter. Dkt. 44. It argues that Nappi’s

claims as to October 16, 2020, are inapposite, given that the City’s affidavit of service shows that

service was made on him on November 6, 2020, and that Nappi has not contested service on that

later date. It further provides a declaration from the person who served Nappi, and who avers that

he did so on November 6, 2020, that he recognized Nappi based on past interactions in which he

had served process on Nappi for the City, that the person he served took the service papers after

being addressed as “Mr. Nappi,” and that a car bearing license plates registered to Nappi was

outside the home at which he served Nappi. Dkt. 44-1 ¶¶ 3–4, 6. The Court has no cause to

doubt these representations.
       Accordingly, for the reasons given by the City, the Court finds its proof of service on

Nappi to be adequate and without defect. Nappi’s motion to dismiss is therefore denied.

Further, as the City notes, in the unlikely event that Nappi were to produce countervailing

evidence that—despite all appearances—he was not, in fact, served on November 6, 2020, the

proper remedy would not be dismissal with prejudice. Instead, the Court would likely offer the

City an opportunity to remedy any service defects and, if it could not do so, order dismissal

without prejudice.

       In his motion, Nappi also requests, if his motion were to be denied, 30 days additional

days to answer the counterclaims. After granting Nappi’s last extension request, the Court ordered

that, “[a]bsent extraordinary circumstances, Nappi should not expect any further extensions” of

that deadline. Dkt. 43. Thus, the Court will only give Nappi the 14 days afforded by Federal

Rules of Civil Procedure 12(a)(4)(A), until May 14, 2021, to file his answer to the City’s

counterclaims. If he fails to do so, the Court will entertain a renewed motion by the City for a

default judgment as to Nappi.

       The Court orders Nappi—as it has in two prior orders—to promptly appear as a pro se

party in this case so that he receives timely notification about events as it moves forward. If he

needs assistance in doing so, the Court encourages him to make use of the District’s resources

for pro se litigants, which the Court has previously described. For now, the Court directs the

City to serve this order on Nappi forthwith, and to file proof of such service on the docket.

       SO ORDERED.

                                                           PaJA.�
                                                      __________________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: May 4, 2021
       New York, New York


                                                 2
UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐x

KEVIN RINGELBERG,

Plaintiff,

‐against‐                                                               2020‐cv‐07251 (PAE)

THE CITY OF NEW YORK, SHERIFFS DEFENDANTS’                              Motion to Dismiss

EDWARD OLIVE, TAX REG. # 690061, KEN

CLARK, MICHAEL LAST NAME UNKNOWN,

TAX REG. # 592168, and JOHN DOES ## 1‐10,



Defendants.

‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐x

THE CITY OF NEW YORK,

Counterclaim Plaintiff,

‐against KEVIN RINGELBERG, ANDRE DENNIS, and

CARLO NAPPI,



Counterclaim Defendants.

‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ x



Carlo J. Nappi, Pro Se, hereby makes a Motion to Dismiss this action against him only, based on the
following:

 1‐ That on October 16, 2020 I was not served by anyone, especially by Keinath Lesnak. The proof of
    service attached fails to specify any description of anyone, let alone me. Exhibit A



 2‐ That on October 16, 2020, at 9 O’clock AM, I had a doctor’s appointment in Southampton with Dr.
    Alan Fine 365 County Road 39A, Southampton NY 11968, telephone 631‐283‐6446.
 3‐ On August 15, 2020, I signed a lease for a new rental house, 151 Scenic Lake Drive, Riverhead, NY
    11901, a copy of the first page of the lease is attached as exhibit B




 4‐ Based on these exhibits, and the lack of clarity on the part of the affidavit of service as to who was
    in fact served, I respectively submit this Motion to dismiss.



 5‐ If the court renders a decision against this motion, I request a Thirty Day Extension to file an
    appropriate answer to the summons and complaint at Bar.


WHEREFORE, Carlo J. Nappi respectfully prays that the Court grant his Motion to Dismiss this action with
prejudice against the City of New York, Sheriffs Defendants and John Does 1‐10.



‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐



Respectfully:                              Dated:               April 30, 2021

Carlo J. Nappi

Pro Se

                                                     By         _____s/_________________

                                                                Carlo J. Nappi

                                                                151 Scenic Lake Drive
                                                                Riverhead, NY 11901
                                                                516‐524‐4806
